Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.479 Filed 12/14/20 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                               Criminal case no. 16-cr-20055

             Plaintiff,
v.
                                               HON. MATTHEW F. LEITMAN
XAZIER BONNER,                                 United States District Judge

             Defendant.


          GOVERNMENT’S RESPONSE OPPOSING DEFENDANT’S
              MOTION FOR COMPASSIONATE RELEASE


      Xazier Bonner robbed or attempted to rob six pharmacies—armed with a

firearm each time. Then, in the second part of a double whammy, Bonner sold the

prescription pills he stole during the robberies for thousands of dollars—

disregarding of course the deleterious effects illegal prescription pills has on the

community. As a result, the government charged Bonner with interference with

commerce by robbery and brandishing a firearm during and in relation to a crime

of violence. R. 14: Indictment, 28-31. Bonner pleaded guilty to both counts. R. 51:

Plea Agreement, 130-153. This Court sentenced him to a below guideline sentence

of 96 months’ imprisonment. R. 59: Judgment, 229-234. Bonner, who is slightly

obese but otherwise a healthy 27 year old, now wants out of prison because of the

COVID-19 pandemic. He has moved for compassionate release under 18 U.S.C. §

                                                                           U.S. v. Bonner, 16-20055
                                                               Governments’ Response to Defendant’s
                                                                  Motion for Compassionate Release
                                                                                               Pg. 1
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.480 Filed 12/14/20 Page 2 of 17




3582(c)(1)(A). However, Bonner’s dangerous criminal conduct and comparatively

minor health issue do not support compassionate release. His motion should be

denied.

      First, Bonner does not satisfy the substantive criteria for compassionate

release because his alleged hypertension and slight obesity, even during the

coronavirus pandemic, do not present “extraordinary and compelling reasons” to

warrant a sentence reduction. See 18 U.S.C. § 3582(c)(1)(A). Nor does the short-

term outbreak of COVID-19 at Fort Dix provide a justification for release. There

are currently 16 confirmed positive inmates at Fort Dix. See BOP Coronavirus (last

checked 12/14/2020).

      Second, even if Bonner was eligible for compassionate release, the § 3553(a)

factors do not support early release. Bonner’s past criminal conduct, which

includes multiple armed robberies, establishes that he is a serious danger to the

community.

                                    Background

      On December 11, 2015, Xazier Bonner and two accomplices robbed the MI

Care Pharmacy in Mt. Clemens. The robbery was planned; Bonner and his

accomplices possessed firearms, wore clothing that concealed their identity, and

brought a bag in which to put controlled substances. When he entered the

pharmacy, Bonner jumped the counter and pointed his firearm at two employees.


                                                                          U.S. v. Bonner, 16-20055
                                                              Governments’ Response to Defendant’s
                                                                 Motion for Compassionate Release
                                                                                              Pg. 2
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.481 Filed 12/14/20 Page 3 of 17




Once inside, the crew demanded the controlled substances from the safe. In

obvious fear for their safety, the employees complied. Bonner and his accomplices

put the controlled substances from the safe into a bag that they had brought with

them. The perpetrators also stole controlled substances off of the shelves. Bonner

and his accomplices then forced, at gunpoint, the employees to a back room of the

pharmacy and locked them inside. Bonner and his accomplices left the pharmacy

and fled the scene in a car. The crew’s spoils included Alprazolam, Hydrocodone,

Oxycodone, and Oxymorphone, which they sold on the street for hefty sums.

      Bonner’s involvement in the armed robbery of MI Care Pharmacy was not

an isolated incident—he participated in the robbery or attempted robbery of at least

five other pharmacies. More specifically, Bonner partook in the robberies of Kelly

Pharmacy, Al Ameer Pharmacy, Carpenter’s Pharmacy, Universal Pharmacy, and

the attempted robbery of Marinco Pharmacy. See Gov’t Sealed Exhibit 1.

      Bonner is 27 years old and is currently incarcerated at Fort Dix FCI. His

projected release date is October 4, 2022. Bonner now moves for compassionate

release, citing hypertension, obesity, and the COVID-19 pandemic. Bonner

appropriately exhausted his administrative remedies prior to requesting

compassionate release from this Court.




                                                                         U.S. v. Bonner, 16-20055
                                                             Governments’ Response to Defendant’s
                                                                Motion for Compassionate Release
                                                                                             Pg. 3
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.482 Filed 12/14/20 Page 4 of 17




                                      Argument

I.    The Court should deny Bonner’s motion for compassionate release.

      Bonner’s motion for a reduced sentence should be denied. A district court

has “no inherent authority . . . to modify an otherwise valid sentence.” United

States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, a district court’s

authority to modify a defendant’s sentence is “narrowly circumscribed.” United

States v. Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific

statutory exception, a district court “may not modify a term of imprisonment once

it has been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are narrow.

United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001). Compassionate release

under 18 U.S.C. § 3582(c)(1)(A) is equally narrow.

      The compassionate release statute contains overlapping requirements for

scrutinizing an inmate’s eligibility for release. 18 U.S.C. § 3582(c)(1)(A). One, an

inmate must demonstrate that “extraordinary and compelling reasons” warrant a

reduction in his sentence. Id. Two, release must be “consistent with applicable

policy statements issued by the Sentencing Commission.” Id. And three, a district

court may not grant the motion unless the factors in 18 U.S.C. § 3553(a) support

release. 18 U.S.C. § 3582(c)(1)(A).

      Bonner does not satisfy the requirements for release. There is scant evidence

that he has hypertension; his obesity is slight and well-managed; and, while Fort


                                                                          U.S. v. Bonner, 16-20055
                                                              Governments’ Response to Defendant’s
                                                                 Motion for Compassionate Release
                                                                                              Pg. 4
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.483 Filed 12/14/20 Page 5 of 17




Dix suffered a COVID-19 outbreak for a period of time, there are a limited number

of positive cases at that facility now. Alternatively, the § 3553(a) factors do not

support release because, among other reasons, Bonner is a danger to the

community.

      A. Bonner has not shown “extraordinary and compelling” reasons for
         release.
      Bonner has not satisfied the statutory requirement of showing that

“extraordinary and compelling reasons” warrant a sentence reduction. 18 U.S.C.

§ 3582(c)(1)(A)(i). That statutory language requires that a defendant satisfy two

strict criteria to be initially eligible for compassionate release. 18 U.S.C.

§ 3582(c)(1)(A)(i). First, the defendant’s reasons must be “extraordinary”—

meaning exceptional or uncommon. United States v. Shah, No. 16-20457, 2020

WL 1934930, at *2 (E.D. Mich. Apr. 22, 2020); United States v. Sapp, No. 14-CR-

20520, 2020 WL 515935, at *3 (E.D. Mich. Jan. 31, 2020). Second, the

defendant’s reasons must be “compelling”—meaning “so great that irreparable

harm or injustice would result if the relief is not granted.” Sapp, 2020 WL 515935,

at *3. A defendant must establish both criteria to satisfy the statute’s eligibility

threshold. Bonner has not done so here.

      Bonner’s reasons for release are neither “extraordinary” nor “compelling”.

Bonner relies on his alleged hypertension, slight obesity, and the conditions at Fort



                                                                            U.S. v. Bonner, 16-20055
                                                                Governments’ Response to Defendant’s
                                                                   Motion for Compassionate Release
                                                                                                Pg. 5
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.484 Filed 12/14/20 Page 6 of 17




Dix as reasons for release. But these conditions do not satisfy the statutory

requirements.

      First, everyone in our society faces a risk from Covid-19 right now. Nearly

300,000 Americans have now died from this terrible disease. So as the Sixth

Circuit has stressed, “generalized fears of contracting Covid-19, without more,” do

not justify compassionate release. United States v. Jackson, 2020 U.S. App. LEXIS

32269, at *6 (6th Cir. Oct. 13, 2020); accord United States v. Bothra, No. 20-1364,

2020 WL 2611545, at *2 (6th Cir. May 21, 2020); United States v. Ramadan, No.

20-1450, 2020 WL 5758015, at *2 (6th Cir. Sept. 22, 2020).

      Second, Bonner’s claim of suffering from hypertension is simply not

supported by the record. Indeed, no medical professional has ever diagnosed

Bonner with hypertension. To diagnose hypertension, multiple blood pressure

readings during the same examination with several appointments is necessary.

“Your doctor will likely take two to three blood pressure readings each at three or

more separate appointments before diagnosing you with high blood pressure. This

is because blood pressure normally varies throughout the day, and it may be

elevated during visits to the doctor (white coat hypertension).” See Mayoclinic:

high-blood-pressure diagnosis-treatment.

      Here, Bonner relies on two blood pressure readings over six months apart in

support of his claim. One was normal, and the other was high. According to all


                                                                          U.S. v. Bonner, 16-20055
                                                              Governments’ Response to Defendant’s
                                                                 Motion for Compassionate Release
                                                                                              Pg. 6
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.485 Filed 12/14/20 Page 7 of 17




metrics, a single high blood pressure reading cannot diagnose hypertension. Id.;

see also CDC: blood pressure (blood pressure must “consistently” be out of range

for a diagnosis of hypertension). There is also no mention in Bonner’s PSR that he

suffers from high blood pressure, (PSR ¶¶ 47-49), and Bonner does not take

medication for high blood pressure. Bonner simply has not demonstrated that he

has hypertension.

      Even if Bonner did not have hypertension, there is contradictory evidence

that it places an individual at an increased risk of serious illness from COVID-19.

The CDC has identified a set of medical conditions that might place a person at

increased of severe illness or death from COVID-19. See CDC: people-with-

medical-conditions. These conditions include hypertension. However, there is only

mixed evidence as to whether hypertension is a medical condition that increases a

person’s risk of severe illness from COVID-19, with multiple studies reaching

different conclusions about the risk associated with hypertension. See CDC: need-

extra-precautions.

      In short, Bonner has not shown that he has hypertension and has not

demonstrated that this is an extraordinary and compelling reason for a sentence

reduction.

      Bonner also claims to be obese, and according to the CDC, he is. CDC:

obesity (BMI between 30 and 40). Bonner is 5’6”, (PSR ¶ 47), and as of May 2020


                                                                         U.S. v. Bonner, 16-20055
                                                             Governments’ Response to Defendant’s
                                                                Motion for Compassionate Release
                                                                                             Pg. 7
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.486 Filed 12/14/20 Page 8 of 17




he had a BMI of 32.6. See Sealed Gov’t Exhibit 4. So while Bonner meets the

definition of obesity, he is on the low end of the range.

      The CDC has warned that individuals who are obese are at increased risk of

severe illness from Covid-19. But having a CDC risk factor does not necessarily

equate to an “extraordinary and compelling reason” for a sentence reduction.

Indeed, a determination of a reduction in sentence under § 3582(c)(1)(A) is an

individualized assessment, and it is the defendant’s burden of establishing that

compassionate release is warranted. United States v. Dial, No. 17-20068-JAR,

2020 WL 4933537, at *2 (D. Kan. Aug. 24, 2020).

      A particularized review of Bonner’s obesity reveals that it is not an

extraordinary and compelling reason for a sentence reduction. First, Bonner is on

low end of the obesity scale with a BMI of 32.6. Second, a review of Bonner’s

medical records does not reveal any medical complications related to his weight or

obesity. See Sealed Gov’t Exhibits 2 and 3; see also United States v. Tranter, 2020

WL 3841268 (N.D. Ind. July 8, 2020) (denying Covid-19 based compassionate

release request because the defendant “has identified no current medical issues

resulting from his obesity” and noting that “BMI alone provides little insight into

[a defendant’s] physical condition” because it is a “notoriously blunt tool with

‘clinical limitations’ ”) (citing CDC materials). Rather, Bonner appears to be an

active young man without health restrictions or limitations. See Sealed Gov’t


                                                                          U.S. v. Bonner, 16-20055
                                                              Governments’ Response to Defendant’s
                                                                 Motion for Compassionate Release
                                                                                              Pg. 8
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.487 Filed 12/14/20 Page 9 of 17




Exhibits 2 and 3. Third, Bonner’s obesity is well-managed. At sentencing, Bonner

weighed 225 pounds (BMI of 36.3). His last registered weight was 214 pounds.

Bonner has lost over 10 pounds since the time of sentencing. This is excellent; but,

unlike several permanent medical conditions that make people more susceptible to

serious illness from COVID-19 (chronic kidney disease, COPD, sickle cell, etc.),

Bonner’s slight obesity is curable and impermanent. Having a CDC risk factor that

an individual can control is far less compelling than an uncontrollable one.

Undoubtedly, some cases obesity can satisfy the “extraordinary and compelling”

requirement, this, however, is not one of those cases.

      This conclusion is consistent with courts within this district, and around the

country, that have declined to grant compassionate release to inmates with obesity,

even when the inmate had other health conditions, which Bonner does not. See,

e.g., Tranter, at *2-5 (denying compassionate release to 36-year-old former smoker

with BMI of 33.1); United States v. Pride, 2020 WL 3971652, at *2 (D. Colo. July

14, 2020) (denying compassionate release to 37-year-old with hypertension and

BMI of 40.4); United States v. Peaks, 2020 WL 2214231 (E.D. Mich. May 7,

2020) (denying compassionate release to 31-year-old with hypertension and BMI

“a little over 44”); United States v. Watkins, 10-20545, 2020 WL 5035111 at *4

(E.D. Mich. August 11, 2020) (BMI of 34 and hypertension); United States v.

Harvey, 18-20444, 2020 WL 4284161 at 3 (E.D. Mich. July 27, 2020) (BMI of


                                                                          U.S. v. Bonner, 16-20055
                                                              Governments’ Response to Defendant’s
                                                                 Motion for Compassionate Release
                                                                                              Pg. 9
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.488 Filed 12/14/20 Page 10 of 17




36.8); United States v. Contrell Smith, 04-80857 (E.D. Mich. August 25, 2020)

(“And there is no indication that any of Smith’s conditions [BMI of 32,

hypertension, and sickle cell trait] can be reasonably understood to be a ‘serious

physical or medical condition.’”); United States v. Sorrell, 13-20764, 2020 WL

5103202 at * 1 (E.D. Mich. August 12, 2020) (BMI of 33.8 and asthma). In sum,

Bonner’s slight obesity is not enough to qualify for extraordinary and compelling

reasons justifying compassionate release. He is a young man in good health with

no medical complications who has a history of controlling his weight.

       Bonner also asserts that the conditions at Fort Dix are extraordinary and

compelling circumstances that warrant release. The government disagrees. “[T]he

mere existence of Covid-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and professional

efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020); cf. Wilson v. Williams, 961 F.3d 829, 844 (6th Cir. 2020).

       The Bureau of Prisons has worked diligently to implement precautionary

measures reducing the risk from COVID-19 to Bonner and other inmates. See id. at

833–34. Since January 2020, the Bureau of Prisons has implemented “a phased

approach nationwide,” implementing an increasingly strict protocol to minimize

the virus’s spread in its facilities. Id. at 833. Like all institutions, penal and


                                                                              U.S. v. Bonner, 16-20055
                                                                  Governments’ Response to Defendant’s
                                                                     Motion for Compassionate Release
                                                                                                 Pg. 10
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.489 Filed 12/14/20 Page 11 of 17




otherwise, the Bureau of Prisons has not been able to eliminate the risks from

COVID-19 completely, despite its best efforts. For a substantial period of time,

Fort Dix’s battle against COVID-19 was successful. But, just like we have seen in

the community at large, Fort Dix had a recent outbreak of COVID-19. Personnel at

Fort Dix, however, have coherently endeavored to combat COVID-19. See Byrne

v. Ortiz, 20-cr-12268, 2020 WL 7022670 at *4 (D. New Jersey November 30,

2020); id. at ECF No. 6, PageID 5-14 (outlining BOP’s “Action Plan” to combat

the spread of COVID-19 and enhanced cleaning protocols and quarantine units at

Fort Dix). Fort Dix now has 16 confirmed positive cases. With regard to Bonner,

these measures apparently have been successful as there is no indication that he has

contracted the virus and his medical records are absent of any evidence that he had

COVID symptoms. See Gov’t Exhibit 3. The Bureau of Prisons’ measures will

help federal inmates remain protected from COVID-19 and ensure that they

receive any required medical care during these difficult times. Given the Bureau of

Prisons’ efforts—and “the legitimate concerns about public safety” from releasing

inmates who might “return to their criminal activities,” Wilson, 961 F.3d at 845—

the Court should deny Bonner’s motion for compassionate release.

      Peripherally, the Bureau of Prisons has also responded to COVID-19 by

increasing the placement of federal prisoners in home confinement. The Bureau of

Prisons’ efforts on this point are not hypothetical. Nearly 18,500 federal inmates


                                                                         U.S. v. Bonner, 16-20055
                                                             Governments’ Response to Defendant’s
                                                                Motion for Compassionate Release
                                                                                            Pg. 11
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.490 Filed 12/14/20 Page 12 of 17




have been granted home confinement since the COVID-19 pandemic began. BOP

Coronavirus FAQs. As the Sixth Circuit recently stressed, these efforts show that

“[t]he system is working as it should”: “A policy problem appeared, and policy

solutions emerged.” United States v. Alam, ___ F.3d ___, No. 20-1298, 2020 WL

2845694, at *5 (6th Cir. June 2, 2020). The Bureau of Prisons, after all, cannot

open its facilities’ gates indiscriminately and unleash tens of thousands of

convicted criminals, en masse. See id. It must focus on the inmates who have the

highest risk factors for COVID-19 and are least likely to engage in new criminal

activity.

       At bottom, Bonner’s slight obesity, even when considered alongside the

COVID-19 pandemic, does not rise to the level of an “extraordinary and

compelling” circumstance. Because Bonner’s showing regarding the extraordinary

and compelling component of relief is insufficient, the Court should deny his

motion. United States v. Myers, 18-20633, 2020 WL 4934343 at *2; United States

v. Bradley, 16-20307, 2020 WL 4192545, * 4 (E.D. Mich. July 21, 2020). In an

abundance of caution, however, the government will address the § 3553 (a) factors.


       B.    The factors in 18 U.S.C. § 3553(a) weigh against compassionate
             release.

       Even when an inmate has shown “extraordinary and compelling reasons”, he

is still not entitled to compassionate release. Before ordering relief, the Court must


                                                                           U.S. v. Bonner, 16-20055
                                                               Governments’ Response to Defendant’s
                                                                  Motion for Compassionate Release
                                                                                              Pg. 12
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.491 Filed 12/14/20 Page 13 of 17




consider the factors set forth in 18 U.S.C. § 3553(a) and determine that release is

appropriate. United States v. Austin, No. 15-20609, 2020 WL 2507622, at *3–*5

(E.D. Mich. May 15, 2020) (holding that the “[d]efendant’s circumstances do not

warrant compassionate release . . . under 18 U.S.C. § 3553(a)”); United States v.

Murphy, No. 15-20411, 2020 WL 2507619, at *6 (E.D. Mich. May 15, 2020)

(denying compassionate release because “the 18 U.S.C. § 3553(a) sentencing

factors do not favor release”); see also United States v. Kincaid, 802 F. App’x 187,

188–89 (6th Cir. 2020) (upholding a district court’s denial of compassionate

release based on the § 3553(a) factors). So, even if the Court were to find that

Bonner has established “extraordinary and compelling” reasons for a sentence

reduction, the § 3553(a) factors do not support early release.

      First, the nature and circumstances of Bonner’s offense weigh heavily

against release. See 18 U.S.C. § 3553(a)(1). Bonner committed an armed robbery

of a pharmacy during which he threatened multiple people with his firearm.

Bonner deliberately placed others in fear of being gravely injured so that he could

steal controlled substances and make money by selling them. This was an

extremely dangerous criminal act—any time a deadly weapon is introduced into a

highly intense circumstance, such as a robbery, disastrous and unintended

consequences are possible. Further, the charged robbery was hardly spur of the

moment; the crew brought masks, gloves, guns, and a bag for the drugs—in other


                                                                             U.S. v. Bonner, 16-20055
                                                                 Governments’ Response to Defendant’s
                                                                    Motion for Compassionate Release
                                                                                                Pg. 13
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.492 Filed 12/14/20 Page 14 of 17




words, the robbery involved meaningful planning and aforethought. The plot was

also formulated without regard to the safety and security of the victims, placing

financial gain above the victim’s safety. The nature of Bonner’s offense weighs

significantly against release.

      Second, Bonner’s history and characteristics do not weigh in favor of release

either. See 18 U.S.C. § 3553(a)(1). Bonner’s lone criminal conviction, which

involved assaultive conduct (PSR ¶ 35), is not representative of defendant’s actual

criminal history. As described above, defendant was involved in the armed robbery

of several pharmacies in addition to the one to which he pleaded guilty. More

specifically, Bonner participated in four additional robberies and one attempted

robbery, all with firearms. See Sealed Gov’t Exhibit 1. All of the completed

robberies were committed in similar fashion to the armed robbery of MI Care.

Bonner and his accomplices entered the pharmacy armed with firearms, threatened

the employees with their guns, stole controlled substances, and sold the pills on the

street. Id. This factor weighs heavily against release as well.

      While Bonner’s efforts to improve himself while incarcerated are laudable,

being a serial armed robber is difficult to overcome, especially after receiving a

break by not being charged with these robberies and receiving a below-guideline

sentence. And while Bonner has family support and a limited criminal history, the




                                                                              U.S. v. Bonner, 16-20055
                                                                  Governments’ Response to Defendant’s
                                                                     Motion for Compassionate Release
                                                                                                 Pg. 14
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.493 Filed 12/14/20 Page 15 of 17




Court accounted for these aspects of his background (and other mitigating features)

when it imposed the below guideline sentence.

      Finally, Bonner’s release plan appears flawed. It essentially places him back

into the same environment and under the same guidance as when he committed the

underlying robberies. Mr. Bonner plans to reside with his mother on Faust if he

were to be release early. Def. Brief, 14. However, Bonner was residing with his

mother on Faust when he committed the underlying robberies. PSR ¶ 46. His plan

is unsound.

      In sum, a reduction in sentence would not reflect the seriousness of the

offenses, promote respect for the law, afford adequate deterrence, and protect the

public from possible further crimes by the defendant. So even if Bonner were

eligible for compassionate release, the § 3553(a) factors weigh against early

release.


II.   If the Court were to grant Bonner’s motion, it should order a 14-day
      quarantine before release.

      If the Court were inclined to grant Bonner’s motion despite the

government’s arguments above, the Court should order that he be subjected to a

14-day quarantine before release.




                                                                         U.S. v. Bonner, 16-20055
                                                             Governments’ Response to Defendant’s
                                                                Motion for Compassionate Release
                                                                                            Pg. 15
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.494 Filed 12/14/20 Page 16 of 17




                                  Conclusion

      This Court should deny Bonner’s motion for compassionate release.



                                          Respectfully submitted,


                                          MATTHEW SCHNEIDER
                                          United States Attorney


Dated: December 14, 2020                  s/ A. TARE WIGOD
                                          Assistant United States Attorney
                                          211 W. Fort Street, Suite 2001
                                          Detroit, Michigan 48226
                                          Phone: (313) 226-9191
                                          tare.wigod@usdoj.gov
                                          P58479




                                                                     U.S. v. Bonner, 16-20055
                                                         Governments’ Response to Defendant’s
                                                            Motion for Compassionate Release
                                                                                        Pg. 16
Case 2:16-cr-20055-MFL-DRG ECF No. 87, PageID.495 Filed 12/14/20 Page 17 of 17




                         CERTIFICATION OF SERVICE

      I hereby certify that on December 14, 2020, the foregoing document was

electronically filed, by an employee of the United States Attorney’s Office, with

the Clerk of the Court using the ECF system, which sends notification to the

attorney of record.



                                             s/ A. TARE WIGOD
                                             Assistant United States Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, Michigan 48226
                                             Phone: (313) 226-9191
                                             tare.wigod@usdoj.gov
                                             P58479




                                                                         U.S. v. Bonner, 16-20055
                                                             Governments’ Response to Defendant’s
                                                                Motion for Compassionate Release
                                                                                            Pg. 17
